87 F.3d 1322
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steve L. THOMAS, Plaintiff-Appellant,v.CALIFORNIA DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 94-16347.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 19, 1996.

Before:  CANBY, NOONAN and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Steve L. Thomas appeals pro se the district court's entry of judgment against him on his employment discrimination claim following a bench trial.   Thomas brought this action against the California Department of Corrections pursuant to Title VII alleging that his non-selection for a position he applied for was a result of racial discrimination.   The district court concluded that Thomas failed to establish that his non-selection was because of his race.   The district court also concluded that Thomas did not have a viable claim because his employment application contained false information concerning both his work and education.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Following a bench trial, the district court's findings of fact are reviewed for clear error and its conclusions of law are reviewed de novo.  Saltarelli v. Bob Baker Group Medical Trust, 35 F.3d 382, 384-85 (9th Cir.1994).   After reviewing Thomas' contentions and the district court record, we cannot conclude that the district court's findings of fact are clearly erroneous.1  Accordingly, the judgment of the district court is affirmed.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, appellant's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because the district court's finding that Thomas failed to prove his non-selection was on account of his race is an independent basis for denying Thomas' claim, we need not reach the issue of whether the district court erred when it concluded that false information in Thomas' application was an additional reason to deny relief